Citation Nr: 0940639	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for type I diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served in the National Guard and had periods of 
active duty including from February 1986 to July 1986, from 
December 1990 to March 1991, and in 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A hearing was held before a RO Decision Review Officer in 
March 2006.  Transcripts of the hearings are in the claims 
folder.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type I clearly and 
unmistakably existed at the time of his third entry into 
service, was noted on physical examination prior to active 
service, and did not permanently increase in severity during 
service.  

2.  Type I diabetes mellitus was not manifested to any degree 
within the year after the Veteran completed his active 
service.  

3.  The Veteran's type I diabetes mellitus is not the result 
of disease or injury incurred in or aggravated by active 
service.  






CONCLUSION OF LAW

The criteria for service connection for the Veteran's type I 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in December 2002.  It provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in March 2003.  An updated VCAA 
letter was sent to the Veteran in June 2005.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in December 2005.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  In March 2006, an additional 
notice letter was provided regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was not prejudiced by this late notice 
because the claim is being denied and neither a rating nor an 
effective date will be assigned.  Thus, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including VA medical records.  The Veteran has had 
hearings.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Background

On May 14, 1994, the Veteran was examined for National Guard 
service.  Laboratory studies of specimens taken that day 
showed hyperglycemia and proteinuria.  It was noted that he 
was to have an evaluation for diabetes mellitus and that he 
needed a medical board for retention.  Later that day, the 
Veteran sought private medical attention and was hospitalized 
at a private facility from May 14 to 19, 1994, with a 
diagnosis of new onset diabetes mellitus.  

The records center confirmed active duty from May 17, 1994 to 
December 12, 1995.  However, this does not agree with the 
report of retirement points which shows that 15 active duty 
points were accumulated from December 2, 1993 to December 1, 
1994, and another 15 points were accumulated from December 2, 
1994 to December 1, 1995.  This compares with 136 points for 
December 2, 1990 to December 1, 1991, when the Veteran was on 
active duty for little over 3 months.  Thus, if the Veteran 
had been on active duty for over a year and a half, he would 
have accumulated many more points.  Copies of orders show 
that he was on active duty from July 9 to 16, 1994 and from 
August 13 to 27, 1994.  

Service Connection - Presumptions

Diabetes mellitus may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In this case, there is no competent 
medical evidence that the Veteran's diabetes mellitus was 
manifested to any degree within the year following his 
release from active service in March 1991.  

A veteran is presumed to be in sound condition when examined 
and accepted into active service except for defects or 
disorders noted at that time.  38 U.S.C.A. § 1111 (West 
2002).  In this case, elevated glucose levels were found in 
specimens taken on the May 1994 examination, before the 
Veteran had further active service.  Thus, the presumption 
that the Veteran was in sound condition is rebutted by the 
examination findings.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  VA bears the burden to rebut 
the presumption of aggravation in service.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  However, aggravation is not 
conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Consequently, a lasting worsening of the condition, 
that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  

The evidence in this case does not show any increase in 
severity during the Veteran's active service, subsequent to 
May 14, 1994.  In fact, the Veteran started treatment and 
brought the condition under control with insulin and diet.  
In November 1994, he was seen in the Internal Health Clinic.  
It was noted that he had been diagnosed with diabetes six 
months prior and was being seen once a month.  It was also 
noted that he was medically unsophisticated regarding his 
illness but was seen by a nurse practitioner.  Significantly, 
other than laboratory tests, there were no physical 
manifestations of diabetes.  There was no clubbing, cyanosis, 
or edema, and the feet looked good without lesions and with a 
good distal pulse.  The assessment noted diabetes mellitus on 
insulin.  It was also noted that the Veteran was educated 
regarding complications.  Since there was no increase in any 
aspect of the disease during active service, there was no 
aggravation and the presumptions pertaining to aggravation do 
not apply.  

Primary Service Connection

In order to establish service connection on a direct or 
primary basis, three elements must be established.  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury during active service; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the first requirement is met.  New onset 
diabetes mellitus was diagnosed on hospitalization at a 
private facility in May 1994.  VA clinical notes from 
February 2002 to June 2006 show that the Veteran has diabetes 
mellitus type 1 and is using insulin.  Thus, a current 
disability is established.  

Next, there must be evidence of disease or injury during 
service.  There is no evidence of diabetes during the first 
two periods of active service.  When examined for separation 
from active service, in March 1991, the examining physician 
indicated the Veteran's endocrine system to be normal.  This 
is competent medical evidence that diabetes was not present 
during the Veteran's first two periods of active service.  

However, the Veteran contends that during his active service, 
in January 1991, he received a series of "overseas" shots 
that made him and about half the people who got them "sicker 
than a dog, to include vomiting, diarrhea, and other flu-like 
symptoms."  As a lay witness, the Veteran can testify as to 
what he actually experienced.  See 38 U.S.C.A. § 3.159 
(2009).  That is, he can testify that he had the shots and 
that he was sick.  Moreover, the service treatment records 
document that on January 2, 1991, during his active service, 
the Veteran received immunizations for influenza, typhoid, 
tetanus-diphtheria, and "P/G 1."  The Board finds that the 
Veteran's report of getting immunizations and being sick 
afterwards is credible.  Thus, the second requirement for 
service connection is established.  

All that is needed now is the third requirement to tie the 
loose ends together.  There must be medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Veteran asserts that he developed 
diabetes mellitus as the result of these vaccinations during 
his service in 1990 and 1991.  This is his claim; it is not 
competent evidence of a connection.  As a lay witness, the 
Veteran does not have the medical training and experience to 
connect his experience in service to his current disability.  
See Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  At the 
time of the Board's previous decision, there were no 
competent medical opinions for or against a connection.  

Pursuant to the Order of the Court, the Board obtained a 
medical opinion from the chief of endocrinology at a VA 
hospital.  He wrote:

The above case was referred to me for expert 
opinion, concerning the etiology of his Diabetes 
Mellitus Type 1 (DM1).  This Veteran was on active 
duty from December 1990 to March 1991.  In January 
1991 he received the following immunizations: 
typhoid vaccine; tetanus-diphtheria toxoids; 
influenza vaccine; and an unidentified ? vaccine 
labeled "P/G 1."  Type 1 DM was diagnosed in May 
1994.  He ? is/was managed on an insulin pump.  
There is also a family history of DM (m, NIDDM).  
Based on literature available, informal 
consultations with an Infectious Disease expert, 
and 2 immunologists, one a clinician the other a 
Ph.D. basic scientist, who is an international 
authority on autoimmunity of Type 1 DM in animal 
models, and my own 45 years of diagnosing and 
treating all types of DM, DM1 and DM2, I have 
reached a conclusion.  It is "very very unlikely 
at all, that his DM resulted from any of the above 
immunizations."  (Don't know what "P/G 1" is, 
cannot identify on pubmed-literature search.)  
Parenthetically, very few diseases have been shown 
to be the result of autoimmune mechanisms set in 
place by such immunization.  Periodically this 
mechanism is invoked, as in the recent scare of 
"autism" resulting from immunization in children.  
This too has been shown to be totally invalid.   

Conclusion

The Veteran may well have been "sick as a dog" after his 
immunizations in January 1991.  However, that does not mean 
that the immunizations caused diabetes, found more than three 
years later.  It is pure lay speculation to assume a nexus or 
connection on these facts.  There is no competent medical 
opinion linking the immunizations during service to the 
diabetes found years later.  

The Board has obtained a medical opinion and that opinion is 
to the effect that it is very, very unlikely that the 
Veteran's diabetes mellitus resulted from any of his 
immunizations.  Here, the unopposed medical opinion forms a 
preponderance of evidence.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for type I diabetes mellitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


